1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10

11   NIKI NUNES, individually and          No.   2:19-cv-01207-JAM-DB
     on behalf of all persons
12   similarly situated, CHRIS
13   SMITH, individually and on
                                           ORDER DENYING PLAINTIFFS’
     behalf of all persons                 MOTION TO REMAND
14   similarly situated, MITZI
     WALLACE, individually and on
15   behalf of all persons
     similarly situated,
16
                    Plaintiffs,
17
          v.
18
     HOME DEPOT U.S.A., INC., a
19   Delaware corporation; and DOES
20   1 through 50, Inclusive,

21                  Defendants.

22

23       Plaintiffs sued Home Depot U.S.A., Inc. (“Home Depot” or

24   “Defendant”) in San Joaquin County Superior Court for alleged

25   violations of the California Labor Code.     Compl., ECF No. 1-2.

26   Home Depot removed the case to federal court.      Notice of Removal,

27   ECF No. 1.   Plaintiffs now move to remand the case to state

28   court.    Mot., ECF No. 4.
                                       1
1         For the reasons set forth below, this Court DENIES

2    Plaintiffs’ motion.1

3

4           I.     FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

5         Plaintiffs Niki Nunes, Chris Smith, and Mitzi Wallace

6    (collectively “Plaintiffs”) are hourly-paid, non-exempt Warehouse

7    Associate employees for Home Depot at its Tracy Distribution

8    Center.     Compl. ¶¶ 3-5.   Plaintiffs are citizens of California.

9    Mello Decl., ECF No. 1-5.     Home Depot is Delaware corporation

10   with its principal place of business in Atlanta, Georgia.       Id.

11        On May 24, 2019, Plaintiffs filed the Complaint in San

12   Joaquin County Superior Court (Case No. STK-CV-UOE-2019-6656),

13   bringing six causes of action against Home Depot for purported

14   violations of the California Labor Code for its failure to pay

15   minimum wages, pay overtime wages, provide meal breaks, provide

16   rest breaks, timely pay final wages due, and provide accurate

17   itemized wage statements.      See Compl.   Plaintiffs also assert a

18   claim under California’s unfair competition law.       Id.   Plaintiffs

19   bring these claims on behalf of a putative class of all current

20   and former non-exempt Warehouse Associates employed by Home Depot
21   at the Tracy Distribution Center at any time during the four

22   years (for the unfair competition law claim) or three years (for

23   the California Labor Code claims) prior to filing of the

24   Complaint.    Compl. ¶¶ 30, 39.

25        Home Depot timely removed the case to federal court,

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for August 27, 2019.
                                      2
1    asserting federal jurisdiction under CAFA.         Notice of Removal; 28

2    U.S.C. § 1332(d)(2).    Plaintiffs timely moved to remand the case

3    to San Joaquin County Superior Court.       Mot.   Home Depot opposes

4    the motion.   Opp’n, ECF No. 5.

5

6                               II.    OPINION

7        A.   Judicial Notice

8        Home Depot asks this Court to take judicial notice of the

9    complaint in Ramirez v. Carefusion Resources, LLC, No. 3:18-cv-

10   02852-BEN-KSC (S.D. Cal.).    RJN, ECF No. 5-2.      Plaintiffs do not

11   oppose this request.    And since judicial notice of the existence

12   of court records is routinely accepted, the request for judicial

13   notice is granted as to the existence of the complaint but not as

14   to the truth of its contents.

15       B.   CAFA Jurisdiction

16       CAFA gives federal district courts original jurisdiction in

17   any civil action where: (1) the amount in controversy exceeds $5

18   million, exclusive of interest and costs; (2) the number of

19   putative class members is not less than 100 persons; and (3) any

20   member of a class of plaintiffs is a citizen of a State different
21   from any defendant.    28 U.S.C. § 1332(d).    Plaintiffs do not

22   contest the minimal diversity or class size requirements, and

23   this Court finds those requirements satisfied.

24       C.   Disputed Amount in Controversy

25       In the Notice of Removal, Home Depot includes allegations

26   and calculations as to the amount in controversy and concludes,
27   “[i]n sum, by conservative estimates, . . . the total monetary

28   relief placed in controversy by the complaint exceeds $7
                                         3
1    million.”     Notice of Removal ¶¶ 13-23 (relying on Declaration of

2    G. Edward Anderson, Ph.D., ECF No. 1-6).     Plaintiffs dispute this

3    estimate and argue, as alleged in their Complaint, the amount in

4    controversy is less than $5 million.    See Mot.; Compl. ¶¶ 30, 39.

5        When challenged, as here, a defendant removing pursuant to

6    CAFA must prove, by a preponderance of the evidence, the amount

7    in controversy exceeds the $5 million jurisdictional threshold.

8    28 U.S.C. § 1446(c)(2)(B); Dart Cherokee Basin Operating Co., LLC

9    v. Owens, 135 S. Ct. 547, 553-54 (2014); see also Ibarra v.

10   Manheim Investments, Inc., 775 F.3d 1193, 1197 (9th Cir. 2015)

11   (“[T]his rule is not altered even if plaintiffs affirmatively

12   contend in their complaint that damages do not exceed $5

13   million.”).     “Under this system, CAFA’s requirements are to be

14   tested by consideration of real evidence and the reality of what

15   is at stake in the litigation, using reasonable assumptions

16   underlying the defendant’s theory of damages exposure.”     Ibarra,

17   775 F.3d at 1198.    Moreover, in contrast to the presumption

18   against removal for cases invoking diversity jurisdiction, “no

19   antiremoval presumption attends cases invoking CAFA, which

20   Congress enacted to facilitate adjudication of certain class
21   actions in federal court.”     Dart, 135 S. Ct. at 554 (citing S.

22   Rep. No. 109–14, p. 43 (2005) (CAFA’s “provisions should be read

23   broadly with a strong preference that interstate class actions

24   should be heard in a federal court if properly removed by any

25   defendant.”)).

26       Plaintiffs argue the sum calculated in the Notice of Removal
27   is “supported by unreliable declaration testimony, unreasonable

28   assumptions, an ambiguous and speculative method of calculating
                                        4
1    the data, and missing information and data points.”     Mot. at 4.

2    As a threshold matter, this Court is not persuaded that the

3    Declaration of G. Edward Anderson, which forms the basis of Home

4    Depot’s amount in controversy calculation, is speculative or

5    self-serving.    Dr. Anderson is an experienced, privately-retained

6    economist and statistical researcher, and his sources and methods

7    – discussed below and reinforced in his second declaration (ECF

8    No. 5-1) – are sound.    Contra Garibay v. Archstone Communities

9    LLC, 539 F. App’x 763, 764 (9th Cir. 2013).

10               1.   Meal and Rest Break Violations

11       Plaintiffs’ Fourth and Fifth Causes of Action allege meal

12   and rest break violations.     Under California law, a plaintiff may

13   recover the equivalent of one hour of pay at his or her regular

14   rate for each workday that a required meal or rest break is not

15   provided.    Cal. Lab. Code § 226.7(c).

16       To determine the amount in controversy for these claims, Dr.

17   Anderson reviewed Home Depot’s human resource, payroll, and

18   timekeeping records for non-exempt Warehouse Associates working

19   at the Tracy Distribution Center since May 24, 2015.       Anderson

20   Decl. ¶ 5.   Dr. Anderson discerned the number of relevant workers
21   (1,164), calculated the employees’ sum total workweeks (79,866),

22   and determined their average hourly pay ($16.43, excluding

23   extreme highs and lows).     Id. ¶ 6; ECF No. 5-1 ¶¶ 5, 13-15.   Home

24   Depot then assumed each employee missed just one meal break and

25   one rest break per week.     Notice of Removal ¶¶ 14-15.   The

26   Complaint alleges that Home Depot had a “uniform policy and
27   practice” with respect to meal breaks whereby it “often” failed

28   to provide class members with all legally required meal breaks,
                                        5
1    causing class members to, “from time-to-time,” forfeit meal

2    breaks without compensation.    Compl. ¶¶ 17, 93.     The Complaint

3    further alleges that Home Depot had a “uniform policy, practice,

4    and procedure” restricting rest breaks resulting in class members

5    “periodically” (or “from time to time”) being denied required

6    rest breaks, with the number of missed rest breaks varying by

7    class members’ work schedules.     Id. ¶¶ 19, 97.   Based on this

8    language, this Court finds Home Depot’s assumption of one missed

9    meal break and one missed rest break per week to be reasonable.

10   See also ECF No. 5-1 ¶¶ 6-12.

11       Based on this analysis, Home Depot multiplied the relevant

12   values (number of workweeks x average hourly pay x one violation

13   per week for each claim), yielding an amount in controversy for

14   these two claims of over $2.62 million.      Notice of Removal ¶ 14.

15            2.     Waiting Time Penalties

16       Plaintiffs’ Seventh Cause of Action alleges that, as a

17   result of Home Depot’s failure to compensate for missed meal and

18   rest breaks, Home Depot failed to accurately pay final wages owed

19   to employees upon termination.    See Compl. ¶ 110.    Under

20   California law, a failure to pay all wages due upon termination
21   results in a penalty equal to the employee’s daily wages, for up

22   to 30 days of pay.   Cal. Lab. Code § 203.

23       To calculate the potential amount in controversy for this

24   claim, Dr. Anderson determined the number of putative class

25   members who were terminated more than 30 days prior to the filing

26   of the complaint (541) and calculated the average daily wages of
27   these individuals ($135.82).     Notice of Removal ¶ 17; Anderson

28   Decl. ¶ 7.   Home Depot then assumed a 100 percent violation rate,
                                        6
1    such that each employee would be owed the maximum 30-day’s wages.

2    Notice of Removal ¶ 16.    The Complaint “demand[s] up to thirty

3    days of pay as penalty for not paying all wages due at time of

4    termination for all employees who terminated employment during

5    the [claims] period.”    Compl. ¶ 111.   Given the allegations, it

6    is reasonable to assume the terminated class members suffered at

7    least one violation (e.g. one missed meal or rest break) and were

8    therefore not paid all wages owed upon termination.    Likewise, it

9    is reasonable to assume Home Depot did not remedy that alleged

10   error within 30 days of terminating any class member.     This Court

11   therefore finds, based on the Complaint, Home Depot’s assumption

12   of the maximum penalty of 30 days of pay is reasonable.     See

13   e.g., Ramirez v. Carefusion Res., LLC, No. 18-CV-2852-BEN-MSB,

14   2019 WL 2897902, at *4-5 (S.D. Cal. July 5, 2019).

15        Based on this analysis, Home Depot multiplied the relevant

16   values (number of terminated employees x average daily pay x

17   thirty days), yielding an amount in controversy for this claim of

18   over $2.2 million.   Notice of Removal ¶ 17.

19             3.     Inaccurate Wage Statements

20        Plaintiffs’ Sixth Cause of Action alleges that, as a result
21   of Home Depot’s failure compensate for missed meal and rest

22   breaks, Home Depot failed to provide employees with accurate wage

23   statements.    See Compl. ¶¶ 25, 101; Cal. Lab. Code § 226(a).

24   Under California law, for an employer’s failure to provide

25   accurate wage statements, an employee may seek penalties of $50

26   for the initial pay period in which a violation occurred and $100
27   for each subsequent pay period with a violation, not to exceed an

28   aggregate of $4,000 per employee.     Cal. Lab. Code § 226(e).
                                       7
1         To calculate the potential amount in controversy for this

2    claim, Dr. Anderson first determined the number of putative class

3    members who worked during the relevant one-year limitations

4    period (595) and the average number of pay periods worked by

5    these employees during that period (16).      Notice of Removal ¶ 19;

6    Anderson Decl. ¶ 8.    Home Depot then assumed a 100 percent

7    violation rate, such that each employee would be owed for 16

8    violations.    Notice of Removal ¶ 19.    The Complaint alleges Home

9    Depot failed to provide an accurate statement not just as to

10   missed meal and rest breaks, but as to “all the requirements

11   under Labor Code § 226”, which “from time to time” resulted in

12   inaccurate wage statements.   Given the allegations, it is

13   reasonable to assume the class members suffered at least one

14   violation (e.g. one missed meal or rest break) per pay period.

15   This Court therefore finds, based on the Complaint, Home Depot’s

16   assumption of a 100 percent violation rate is reasonable.        See

17   e.g., Ramirez, 2019 WL 2897902, at *4.

18        Based on this analysis, Home Depot multiplied the relevant

19   values (number of class members within limitations period x

20   average number of pay periods x $50 for first pay period and $100
21   for the subsequent periods), yielding an amount in controversy

22   for this claim of over $922,000.       Notice of Removal ¶ 19.

23             4.     Attorneys’ Fees

24        In calculating the amount in controversy, Home Depot

25   properly included attorneys’ fees, and used the established 25%

26   benchmark in doing so.    Garibay, 539 F. App'x at 764.     Thus, the
27   potential attorneys’ fees on four claims discussed above place an

28   additional $1.4 million in controversy.      Notice of Removal ¶ 22.
                                        8
1          D.   Conclusion

2          Plaintiffs’ attacks on Dr. Anderson’s declaration and the

3    assumptions in Home Depot’s Notice of Removal fail.       Home Depot’s

4    assumptions are grounded in reason and drawn directly from the

5    allegations in the Complaint; they are not “pulled from thin

6    air.”   Ibarra, 775 F.3d at 1199.       The calculations in the Notice

7    of Removal, supported by the accompanying explanations and

8    declarations, are persuasive and yield an amount in controversy

9    of over $7 million.     Thus, this Court finds Home Depot has

10   proven, by a preponderance of the evidence, that the amount in

11   controversy in this case exceeds $5 million.

12         Home Depot will “still [be] free to challenge the actual

13   amount of damages in subsequent proceedings and at trial.”

14   Ibarra, 775 F.3d at 1198.

15

16                            III.   Sanctions

17         This Court issued its Order re Filing Requirements (“Filing

18   Order”) on July 1, 2019.    ECF No. 2-2.     The Filing Order limits

19   reply memoranda for motions to remand to five pages.        The Filing

20   Order also states that an attorney who exceeds the page limits
21   must pay monetary sanctions of $50 per page.       Plaintiffs’ reply

22   brief exceeds the page limit by five pages.       This Court therefore

23   ORDERS Plaintiffs’ counsel to pay $250 to the Clerk of the Court

24   within five days of the date of this Order.

25   ///

26   ///
27   ///

28   ///
                                         9
1                                IV.   ORDER

2        For the reasons set forth above, this Court DENIES

3    Plaintiffs’ Motion to Remand.     ECF No. 4.

4

5

6        IT IS SO ORDERED.

7    Dated: September 11, 2019

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        10
